NOTICE OF ALLOWABILITY
This Notice of Allowability addresses U.S. Application No. 16/525,277 (hereinafter “instant reissue application”), which is a reissue application of U.S. Application No. 13/165,294 (hereinafter “294 Application”), entitled “END-TO-END DELAY MANAGEMENT FOR DISTRIBUTED COMMUNICATIONS NETWORKS”, which issued as U.S. Patent No. 8,743,718 (hereinafter “718 Patent”), issued June 3, 2014. 

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this instant reissue application on October 25, 2021 after the Office final rejection mailed May 21, 2021 (hereinafter the “May 2021 Final”).  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the May 2021 Final has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on October 25, 2021 has been entered (hereinafter “October 2021 Amendment”).  This action is in response to the October 2021 Amendment. 
 
STATUS OF CLAIMS
The status of the claims in this proceeding is as follows:  

Patent claims 1-44 were cancelled.
New claim 45 was canceled. 
New claims 46-65 were added and/or amended.  
Therefore, claims 46-65 are pending and examined herein. Of these, claims 46, 55 and 64 are independent claims.

ACKNOWLEDGEMENT
Examiner again acknowledges the terminal disclaimer filed July 21, 2021 to with regard to U.S. Patent Nos. RE 47545 (hereinafter the “July 2021 TD”). The July 2021 TD has been accepted and recorded.

RESPONSE TO AMENDMENT

The rejection based upon a defective reissue declaration has been withdrawn as necessitated by a revised error statement in a separate section of a remarks, pages 3-4 submitted on October 2021 Amendment. 

As noted in the Advisory Action mailed out on August 2, 2021, the July 2021 AF Response has overcome the following rejections:
Double Patenting Rejection:

has been withdrawn as necessitated by the July 2021 TD.

Recapture under 35 U.S.C § 251:
The rejection of claims 55-63 under 35 U.S.C § 251 as being an improper
recapture has been withdrawn as necessitated by the July 2021 AF Response.

Rejection under 35 U.S.C. § 102:
The rejection of claims 55-60 under 35 U.S.C § 102 as being anticipated by Stuart et al (U.S. Patent No. 7,948,897) has been withdrawn as necessitated by the July 2021 AF Response.

Rejection under 35 U.S.C. § 103:
The rejection of claims 61-62 under 35 U.S.C § 103 as being unpatentable over Stuart et al (U.S. Patent No. 7,948,897) and further in view of Fisher et al (U.S. Patent No. 7,660, 873) has been withdrawn as necessitated by the July 2021 AF Response.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding new claim 46:  The prior arts do not specifically disclose or teach “ … cause the second remote node to send a second initiation message to the host node across the second distinct signal path as part of the process to determine signal delay, wherein the second initiation message includes a second unique identification that uniquely identifies at least one of the fifth communication port and the eighth communication port of the second remote node to the host node; ….
cause the host node to send the first reply message to the first remote node, wherein the first reply message corresponds to the first initiation message and also uniquely identifies the at least one of the third communication port and the fourth communication port of the first remote node; and cause the host node to send the second reply message to the second remote node, wherein the second reply message corresponds to the second initiation message and also uniquely identifies the at least one of the fifth communication port and the eighth communication port” as called for in claim 46.
Claims 47-54 are allowed at least by virtue of their dependency from independent claim 46.
Regarding new claim 55:  The prior arts do not specifically disclose or teach “… wherein the first initiation message includes a first unique identification that uniquely identifies at least one of the first communication port and the second communication port of the remote node to the host node;
the remote node to determine whether a first reply message sent as part of the process to determine signal delay from the host node that is received from the remote node corresponds to the at least one of the first communication port and the second communication port of the remote node based on the first unique identification: and
the remote node to calculate elapsed time between sending the first initiation message and receiving the first reply message when the first reply message received from the host node corresponds to the at least one of the first communication port and the second communication port;
wherein calculation of the elapsed time enables synchronization of delays between the host node and the remote node and other remote nodes of the plurality of remote nodes” as called for in claim 55.
Claims 56-63 are allowed at least by virtue of their dependency from independent claim 55.
Regarding new claim 64:  The prior arts do not specifically disclose or teach “… cause the remote node to determine whether a reply message as part of the process to determine signal delay from the host node that is received from the remote node across the distinct signal path corresponds to the at least one communication port of the remote node based on the unique identification; and when the reply message received from the host node corresponds to the at least one communication port of the remote node based on the unique identification, calculate elapsed time between sending the initiation message and receiving the reply message, wherein calculation of the elapsed time enables synchronization of delays between the host node and the remote node and other remote nodes of the plurality of remote nodes” as called for in claim 64.
Claim 65 is allowed at least by virtue of its dependency from independent claim 64.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
New claims 46-65 are allowed. 
	
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MY TRANG TON whose telephone number is 571-272-1754.  The Examiner can normally be reached on 7:00AM-5:30 PM, Monday - Thursday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        







Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992